Case 8:17-cv-02874-SDM-AAS Document 66 Filed 10/02/18 Page 1 of 2 PageID 716



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   SAMANTHA L. GARRETT,

         Plaintiff,

   v.                                                  CASE NO. 8:17-cv-2874-T-23AAS

   UNIVERSITY OF SOUTH FLORIDA
   BOARD OF TRUSTEES,

         Defendant.
   ____________________________________/


                                          ORDER

         The Board of Trustees moves (Doc. 65) to continue the dispositive and Daubert

   motion deadline, the pretrial conference, and the trial. Stating that Garrett failed to

   produce text messages and a recording of a meeting, the Board moved (Doc. 49) on

   August 31, 2018, the last day of discovery, to compel the production of text

   messages, to re-open Garrett’s deposition, and to examine Garrett’s computer and

   cell phone. A September 14, 2018 order (Doc. 57), granting in part the Board’s

   motion to compel, allows the Board to re-open Garrett’s deposition after the

   production of the text messages. Garrett represents that she will produce the text

   messages on September 28, 2018, which is the deadline for dispositive and Daubert

   motions. The Board requests an extension of the deadline for dispositive and Daubert

   motions until November 9, 2018, to permit the Board to receive the transcript of

   Garrett’s re-opened deposition and to brief fully the dispositive and Daubert motions.
Case 8:17-cv-02874-SDM-AAS Document 66 Filed 10/02/18 Page 2 of 2 PageID 717



   Garrett does not oppose an extension of the deadline for dispositive and Daubert

   motions but opposes an indefinite continuance of the trial.

         The motion to continue (Doc. 65) is GRANTED IN PART. No later than

   November 9, 2018, the parties must submit the dispositive and Daubert motions. The

   pretrial conference is CONTINUED to January 11, 2019, at 10:00 a.m. The trial is

   CONTINUED to the February 2019 trial calendar.

         ORDERED in Tampa, Florida, on October 2, 2018.




                                            -2-
